Citation Nr: 0841656	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  06-12 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for head 
injury residuals.  


REPRESENTATION

Veteran represented by:	Wade R. Bosley, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
November 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

In September 2006, the veteran testified at a personal 
hearing, conducted via videoconferencing equipment, which was 
chaired by the undersigned Veterans Law Judge (VLJ) who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.  A transcript of that hearing has 
been associated with the veteran's VA claims folder.  

After the hearing, the veteran submitted additional evidence 
in support of his claim, along with a waiver of initial RO 
review of this additional evidence.  See 38 C.F.R. § 20.1304 
(2008).

As set forth in more detail below, the Board has determined 
that new and material evidence has been received to reopen 
the claim of service connection for PTSD.  Additional 
evidentiary development, however, is required prior to 
appellate consideration of the merits of the claim and a 
remand is therefore required.  This issue is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.



FINDINGS OF FACT

1.  All notification and development duties needed to render 
a decision on the veteran's petition to reopen his claim of 
service connection for PTSD have been met.  

2.  In a final October 1997 rating decision, the RO denied 
service connection for PTSD.

3.  In April 2004, the veteran submitted an application to 
reopen his claim of service connection for PTSD.

4.  Evidence received since the final October 1997 rating 
decision denying service connection for PTSD was not 
previously submitted to agency decision makers, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim 
of service connection for PTSD.

5.  In September 2006, the veteran testified that he wished 
to withdraw his appeal of service connection for head injury 
residuals.  


CONCLUSIONS OF LAW

1.  The October 1997 rating decision denying service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.1103 (2008).

2.  New and material evidence has been received to reopen the 
claim of service connection for PTSD.  38 U.S.C.A. §§ 5107, 
5108 (West 2002); 38 C.F.R. § 3.156 (2008).

3.  The criteria for withdrawal of a Substantive Appeal have 
been met with respect to the issue of entitlement to service 
connection for head injury residuals.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2008).  In Kent v. Nicholson, 20 Vet. 
App. 1 (2006), the Court held that in the context of a claim 
to reopen, VA must look at the bases for the denial in the 
prior decision and respond with a VCAA notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  VA also has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2008).

With respect to the veteran's application to reopen his claim 
of service connection for PTSD, the Board has determined that 
new and material evidence has been received.  Thus, in light 
of this favorable decision, any deficiency in VA's notice or 
assistance duties is harmless error.  As discussed in more 
detail below, additional development is being ordered.

PTSD

In March 1997, the veteran submitted an application for VA 
compensation benefits, seeking service connection for several 
disabilities, including PTSD.  Service connection for PTSD 
requires:  (1) medical evidence diagnosing the condition in 
accordance with the applicable criteria; (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; (3) and credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2007); See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In an October 1997 decision, the RO denied service connection 
for PTSD, finding that the record on appeal did not show that 
the veteran had a diagnosis of PTSD or a verified stressor.  
The record on appeal contains no indication that the veteran 
thereafter perfected an appeal within the applicable time 
period.  The veteran and his representative do not argue 
otherwise.

In general, decisions of the RO that are not appealed in the 
prescribed time period are final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 20.1103 (2008).  Pursuant to 38 
U.S.C.A. § 5108, a finally disallowed claim may be reopened 
when new and material evidence is presented or secured with 
respect to that claim.

In March 2004, the veteran submitted an application to reopen 
his claim of service connection for PTSD.  For claims such as 
this one, received on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156 (2008).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

In connection with the current claim, VA requested and 
obtained the veteran's personnel records which detailed his 
location and duties during his term of active military 
service.  The veteran's personnel records list his military 
occupational specialty as Field Artillery Batteryman, and he 
served in Vietnam from July 1966 to November 1967.  

In July 2004, the veteran responded to the RO's request for 
details regarding his claimed stressors.  The veteran 
indicated that his stressors included transporting dead and 
wounded soldiers to M.A.S.H. units while serving as a truck 
driver during his service.  He further indicated that he saw 
a lot of people killed, and the veteran asserted that he had 
to take rifles from injured or dead soldiers for his safety.  
The veteran also claims that he saw a lot of his friends 
"with their eyes out".

In October 2004, the veteran was afforded a VA examination.  
When asked to recount any specific stressor events that 
occurred during his service, the veteran reported that while 
in Vietnam, he often didn't know his location.  The veteran 
reportedly struggled to remember specific events, often gave 
vague answers, and, at one point, broke down crying.  The 
examiner noted that it was unclear whether the veteran's 
vagueness was purposeful or the result of some cognitive 
impairment, possibly related to the veteran's history of 
alcohol abuse.  The examiner added that while it was 
difficult to get a clear sense of what happened to the 
veteran in Vietnam, the veteran appeared quite upset and 
angry about the events in Vietnam.  The examiner also noted 
that the veteran reported experiencing a lot of guilt, 
particularly associated with the fact that the veteran came 
back and other men did not.  Because of the veteran's 
difficulty in providing clarity of his time and experiences 
in Vietnam and his well-documented alcohol use history, the 
examiner diagnosed alcohol dependence and did not diagnose 
PTSD. 

At his September 2006 Board videoconference hearing, the 
veteran testified regarding his recollection of several 
stressor events.  In particular, the veteran recalled events 
when the veteran's convoy had encounters with enemy forces 
and he saw several Marines killed.  The veteran's 
representative also asserted that the veteran carried one of 
his fellow Marines, "P.C.", to safety after "P.C." had 
been shot in the neck.  The veteran's representative also 
asserted that the veteran was part of a unit that fired a 
short round that killed some fellow Marines.  As a result of 
this incident, the veteran was involved in an altercation 
with some fellow marines which resulted in a jaw injury.  

After the hearing, the Board received additional VA treatment 
records from April 2005 to July 2006 and an affidavit from 
the veteran which outlined several additional stressor 
events.  Concerning the veteran's VA treatment records, an 
August 2005 PTSD Consultation Note reflects that the veteran 
was evidencing subclinical symptoms of PTSD, and that the 
veteran's alcohol abuse may have been muting fuller 
manifestations of PTSD.  As a result, the VA psychiatrist 
tentatively diagnosed as suffering from subthreshold PTSD.  
The veteran was referred for additional evaluation, and PTSD 
was diagnosed by a social worker in January 2006.  

After reviewing the record, the Board finds that the 
additional evidence received since the final October 1997 
rating decision is new and material within the meaning of 38 
C.F.R. § 3.156.  The additional evidence received since that 
final decision includes evidence of VA medical treatment 
showing diagnosis of PTSD.  Although that diagnosis is not 
entirely persuasive, as it was rendered by a social worker, 
it is enough to reasonably substantiate the veteran's claim.  
More importantly, evidence has been received as to the 
veteran's time and duties in Vietnam, including the fact that 
he participated in over 20 operations in Vietnam. 

Obviously, this evidence is new in that it was not previously 
of record.  Moreover, this evidence relates to unestablished 
facts necessary to substantiate the claim.  Again, the 
veteran's claim of service connection for PTSD was previously 
denied, in part, on the basis that the record contained no 
diagnosis of PTSD and no evidence corroborating his claimed 
stressors.  The veteran has now provided such evidence. This 
evidence raises a reasonable possibility of substantiating 
the claim.  For these reasons, the Board finds that the 
additional evidence received since the final October 1997 
rating decision denying service connection for PTSD is new 
and material evidence within the meaning of 38 C.F.R. § 
3.156.  The claim is therefore reopened.

Although the evidence discussed above is adequate for the 
limited purposes of reopening the claim, this does not make 
it sufficient to allow the grant of the benefits sought.  See 
generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
(material evidence is evidence that would contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant the 
claim).  Further development is therefore required.  38 
C.F.R. § 3.159(c)(4). 

Head Injury Residuals

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision or on the record at a hearing. 38 C.F.R. § 20.202 
(2008).  Withdrawal may be made by the appellant or by his 
authorized representative.  38 C.F.R. § 20.204 (2008).  

As noted in the Introduction, In September 2006, the veteran 
testified at a personal hearing, conducted via 
videoconferencing equipment, before the undersigned.  At the 
outset of the hearing, the veteran indicated that he wished 
to withdraw his claim on appeal of service connection for 
head injury residuals.  Hence, there remain no allegations of 
errors of fact or law for appellate consideration with 
respect to this issue.  Accordingly, the Board does not have 
jurisdiction to review such claim and it is dismissed.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for PTSD is reopened; to 
that extent only, the appeal is granted.

The issue of service connection for head injury residuals is 
dismissed.  


REMAND

The veteran contends that he suffers from PTSD which is the 
result of his experiences in Vietnam.  Specifically, the 
veteran has alleged that he has PTSD as a result of specific 
combat stressors.  However, the veteran's diagnosis of PTSD 
was made "tentatively" because of his difficulty recalling 
and conveying specific details of his service.

The evidence required to support the occurrence of an in-
service stressor varies depending on whether or not the 
veteran was engaged in combat with the enemy.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f) (2008).

VA's General Counsel has held that "[t]he ordinary meaning of 
the phrase 'engaged in combat with the enemy,' as used in 38 
U.S.C.A. § 1154(b), requires that a veteran have participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  The 
determination whether evidence establishes that a veteran 
engaged in combat with the enemy is resolved on a case-by-
case basis with evaluation of all pertinent evidence and 
assessment of the credibility, probative value, and relative 
weight of the evidence.  VA O.G.C. Prec. Op. No. 12-99, 
published at 65 Fed. Reg. 6,256- 58 (2000).

In this case, the veteran has submitted evidence that he was 
assigned to participate in more than 20 specific operations 
while in Vietnam, and those specific operations involved 
combat with the enemy.   In conjunction with his military 
occupational specialty in field artillery, his presence when 
his unit engaged in combat was likely.  While the record 
contains no objective evidence verifying the veteran's 
presence at any certain combative engagement with the enemy, 
the Court has held that corroboration of every detail, 
including the veteran's own personal involvement in a 
specific stressful experience, is not required.  See Suozzi 
v. Brown, 10 Vet. App. 307 (1997) (in requiring corroboration 
of every detail, including the veteran's personal 
participation, VA defined "corroboration" too narrowly); see 
also Pentecost v. Principi, 16 Vet. App. 124 (2002) (finding 
that the veteran's presence with his unit at a time when his 
unit is attacked was sufficient to corroborate the stressor, 
without specifically showing his personal participation).

The Board finds that the evidence submitted by the veteran 
after his Board hearing is sufficient to corroborate his 
claimed stressors, in light of his military occupational 
specialty and the descriptions of some of these operations 
(indicating dead and wounded Marines).  However, since the 
medical evidence shows that the veteran has either been 
tentatively diagnosed as having PTSD, or diagnosed as such by 
a social worker, additional evidentiary development is 
required in order to assist the veteran in obtaining evidence 
needed to substantiate his claim, particularly a VA medical 
examination.  See 38 C.F.R. § 3.159(c)(4).

In view of the foregoing, this matter is remanded for the 
following:

1.  Medical records associated with any 
additional VA medical treatment the 
veteran may have received since July 2006 
should be obtained.  The RO/AMC must 
follow the procedures set forth in 38 
C.F.R. § 3.159(c) (2008) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.  

2.  The veteran should be afforded a VA 
psychiatric examination for the purposes 
of determining whether a current 
diagnosis of PTSD is appropriate, and, if 
so, whether that diagnosis may be 
etiologically related to a corroborated 
stressor.  The claims file must be made 
available to the examiner in connection 
with the examination.  The examiner 
should be requested to provide an opinion 
as to whether it is at least as likely as 
not that the veteran has PTSD as a result 
of a corroborated in-service stressor.  

The examiner is advised that the term "at 
least as likely as not" does not mean 
within the realm of medical possibility, 
but rather that the medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of a certain conclusion as 
it is to find against it.

3.  After the development requested above 
has been completed, the RO should review 
the claim, considering all the evidence 
of record.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be issued a 
supplemental statement of the case, and 
be afforded the appropriate period of 
time to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


